' NOTE: ThiS order is nonprecedential
UnitedStates Court of AppeaIs
for the FederaI Circuit
CUMMINS INC.,
Plaintiff-Appellant,
V. '
TAS DISTRIBUTING COMPANY, INC., ~
Defem;ian,t-Appellee. 5 .
2010-1134
Appeal from the United States District Court for the
Centra1 DiStrict of I1linois in case n0. 09-CV-1096, Judge
J0e Billy McDade.
ON MOTION
ORDER
Upon consideration of Cumrnins lnc.’s motion for a 60-
day extension of time, until March 10, 2011, to file its
opening brief,
IT ls ORDERED THAT:
The motion is granted. N0 further extensionS.

CUW[MINS INC V. TAS DISTRIBUTING
DEC 20 2010
Date
ccc Jonathan R. Spivey, Esq.
Karen L. Kendal1, Esq.
521
2
FOR THE COURT
/s/ J an Horbaly
J an Horba1y
Clerk
U.S. C0URF(l]ll5§PFEALS FOR
THE FEDERAL ClRCUlT
lJEC 2 0 2010
.., `__
JAN |'Bi`JRBALY
CLERK 0